Citation Nr: 1208697	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-27 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 26, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from September 1980 to September 1984, October 2003 to April 2005, and October 2007 to January 2008, with additional service in the National Guard.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO in February 2011.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

1.  The Veteran's claim of service connection for PTSD for which service connection was awarded was received on January 2, 2008, and the Veteran separated from active service on January 25, 2008.  

2.  The Veteran had not previously filed a claim for any acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), despite being informed by VA that he had the right to do so.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 26, 2008, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The effective date of an award of compensation based on an original claim (received beyond one year after service discharge) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In cases where a claim is received within one year after separation from service, the effective date for an award of service connection is the day following the date of separation from active service or the date entitlement arose, whichever is later.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

In January 2008, during a period of active service, the Veteran filed a claim for service connection for PTSD.  Service connection was subsequently granted, and an effective date of January 26, 2008, the day after separation from active duty, was assigned.  See May 2008 rating decision.   

The Veteran contends that an earlier effective date is warranted, arguing that his PTSD was due to a tour in Iraq which ended in 2005 and that his claim for "sleep problems" that was received in December 2005 should be considered to be a claim for PTSD.  

There is no dispute that the Veteran's now service connected PTSD stemmed from his tour in Iraq in 2005.  However, as noted above, the effective date for service connection based on an original claim is not based on the date the condition began (unless the evidence suggests that the condition had its onset after the claim was received), but rather on the date which a claim was received.  See 38 C.F.R. § § 3.400 (2008); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  As such, the question here is when was the Veteran's claim for PTSD first received?

Having reviewed the evidence, the Board concludes that the effective date that is assigned is correct.  This conclusion is based on the finding that the Veteran's claim for PTSD was received January 2, 2008, while he was still on active duty, and that the effective date assigned was the day after he separated from service.  

Nothing in the evidence prior to January 2, 2008, can be construed as a claim for service connection for PTSD.  The Board acknowledges that the record includes histories and treatment suggestive of a psychiatric disorder from February 2006, forward, and that the record at that time included evidence of service in a combat zone.  However, prior to January 2, 2008, the record does not include any materials which could be interpreted as a "claim" of service connection for a psychiatric disorder. 

While the Veteran now contends that his claim for a sleep disorder was really a claim for a psychiatric disability, the fact remains that prior to January 2008 he never actually asserted in any document submitted to VA that his sleep impairment was related to a psychiatric disorder and the medical records do not reflect an intent to file a claim of benefits for a psychiatric disorder.  

Moreover, in denying his claim for a sleep disorder, the RO explicitly informed the Veteran, in both the September 2006 rating decision, and again in the April 2007 Statement of the Case, that although the record reflected evidence of an adjustment disorder and a stress disorder, the RO was not interpreting the evidence as a claim and the Veteran had to file a new claim if he wished to be considered for service connection for a psychiatric disability.  

As such, the Veteran was clearly on notice that he had not filed a claim for service connection for a psychiatric disability, to include PTSD; yet, while he filed a notice of disagreement with the September 2006 rating decision, he mentioned nothing about any desire to file a claim for service connection for a psychiatric disability.  

The Board acknowledges that when a claimant makes a claim, he is generally thought to be seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in this case, the Veteran had reported insomnia in service and the RO permissibly adjudicated the Veteran's vague claim for sleep problems as one for a sleep disorder, while still informing the Veteran that if he did in fact want to file a separate claim for a psychiatric condition he should do so.

It is also noted that the RO attempted to schedule the Veteran for a VA psychiatric examination, but he failed to report for the examination.  The Veteran explained at his hearing that he was away at training at the time of the examination, but this information did not come to light for more than six years after the Veteran's missed examination, during which time, he was given multiple opportunities to file a claim for a psychiatric disability, but did not. 

Thus, the December 2005 claim for "sleep problems" is not considered to be a claim for service connection for a psychiatric disability; and January 2, 2008, must be considered to be the "date of claim."  

The Board acknowledges that the assigned effective date is not the "date of claim" but rather service connection was granted from January 26, 2008.  However, because the Veteran was on active duty on January 2, 2008 when his claim was received, service connection by law will be awarded as of the day after separation from active duty.  

The day after separation from active duty in this case is January 26, 2008.  Thus, the Board finds the earliest effective date possible is the currently assigned effective date, and the claim for an earlier effective date is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Here, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  Thus, adjudication of his claim at this time is warranted.  
Moreover, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim such that any notice error did not affect the essential fairness of the adjudication now on appeal.  Prior to the initial adjudication, in a January 2008 letter, the Veteran was informed how effective dates were assigned.  He was subsequently notified that his claim was awarded with an effective date of January 26, 2008, and provided notice how to appeal that decision, and he did so.  Moreover, the record shows that the Veteran was represented by a Veterans Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  

Additionally, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded him the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  

It is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  The Board acknowledges that it appears there may be outstanding Social Security Administration (SSA) records, but the evidence indicates that the claim for SSA benefits postdated the assigned effective date for service connection for PTSD by more than one year, which suggests that any materials relied upon by SSA are not relevant to the matter on appeal.  See, e.g., July 2009 SSA award letter; May 2009 VA examination record and June 2009 claim (reporting last worked March 2009); November 2008 claim (denies claiming SSA disability benefits).  Furthermore, the Board notes that the record already includes all VA and Vet Center records which were constructively of record.  Thus, the Board finds no prejudice results from the absence of any SSA records.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

An effective date earlier than January 26, 2008, for the award of service connection for PTSD is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


